UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010. ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number 0-20288 COLUMBIA BANKING SYSTEM, INC. (Exact name of issuer as specified in its charter) Washington 91-1422237 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1301 “A” Street Tacoma, Washington 98402-2156 (Address of principal executive offices) (Zip Code) (253) 305-1900 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filerxNon-accelerated filer¨Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox The number of shares of common stock outstanding at April 30, 2010 was 28,258,540. Table of Contents TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION Item1. Financial Statements (unaudited) Consolidated Condensed Statements of Income - three months ended March 31, 2010 and 2009 1 Consolidated Condensed Balance Sheets – March 31, 2010 and December 31, 2009 2 Consolidated Condensed Statements of Changes in Shareholders’ Equity - three months ended March 31, 2010 and 2009 3 Consolidated Condensed Statements of Cash Flows - three months ended March 31, 2010 and 2009 4 Notes to Unaudited Consolidated Condensed Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item3. Quantitative and Qualitative Disclosures about Market Risk 35 Item4. Controls and Procedures 35 PART II — OTHER INFORMATION Item1. Legal Proceedings 36 Item1A. Risk Factors 36 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item3. Defaults Upon Senior Securities 43 Item4. Submission of Matters to a Vote of Security Holders 43 Item5. Other Information 43 Item6. Exhibits 44 Signatures 45 i Table of Contents PART I - FINANCIAL INFORMATION Item1. FINANCIAL STATEMENTS CONSOLIDATED CONDENSED STATEMENTS OF INCOME Columbia Banking System, Inc. (Unaudited) Three Months Ended March 31, (in thousands except per share) Interest Income Loans $ $ Taxable securities Tax-exempt securities Federal funds sold and deposits in banks 7 Total interest income Interest Expense Deposits Federal Home Loan Bank and Federal Reserve Bank borrowings Long-term obligations Other borrowings Total interest expense Net Interest Income Provision for loan and lease losses Net interest income after provision for loan and lease losses Noninterest Income Gain on bank acquisition - - Service charges and other fees Merchant services fees Gain on sale of investment securities, net 58 - - Bank owned life insurance ("BOLI") Other Total noninterest income Noninterest Expense Compensation and employee benefits Occupancy Merchant processing Advertising and promotion Data processing Legal and professional fees Taxes, licenses and fees Regulatory premiums Net cost of operation of other real estate 47 Other Total noninterest expense Income before income taxes Income tax benefit ) ) Net Income $ $ Net Income Applicable to Common Shareholders $ $ Earnings per common share Basic $ $ Diluted $ $ Dividends paid per common share $ $ Weighted average number of common shares outstanding Weighted average number of diluted common shares outstanding See accompanying notes to unaudited consolidated condensed financial statements. 1 Table of Contents CONSOLIDATED CONDENSED BALANCE SHEETS Columbia Banking System, Inc. (Unaudited) March 31, December 31, (in thousands) ASSETS Cash and due from banks $ $ Interest-earning deposits with banks Total cash and cash equivalents Securities available for sale at fair value (amortized cost of $696,220 and $602,675, respectively) Federal Home Loan Bank stock at cost Loans, net of deferred loan fees of ($4,251) and ($4,616), respectively Less: allowance for loan and lease losses Noncovered loans, net Loans covered under FDIC loss-sharing agreements - - Total loans, net FDIC indemnification asset - - Interest receivable Premises and equipment, net Other real estate owned Other real estate owned, covered under FDIC loss-sharing agreements - - Total other real estate owned Goodwill Core deposit intangible, net Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Deposits: Non-interest bearing $ $ Interest-bearing Total deposits Federal Home Loan Bank advances Securities sold under agreements to repurchase Other borrowings - - 86 Long-term subordinated debt Other liabilities Total liabilities Commitments and contingent liabilities Shareholders' equity: March 31, December 31, Preferred stock (no par value, $76,898 aggregate liquidation preference) Authorized shares Issued and outstanding 77 77 Common Stock (no par value) Authorized shares Issued and outstanding Retained earnings Accumulated other comprehensive income Total shareholders' equity Total Liabilities and Shareholders' Equity $ $ See accompanying notes to unaudited consolidated condensed financial statements. 2 Table of Contents CONSOLIDATED CONDENSED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY Columbia Banking System, Inc. (Unaudited) Preferred Stock Common Stock Accumulated Other Total Number of Number of Retained Comprehensive Shareholders' (in thousands) Shares Amount Shares Amount Earnings Income (Loss) Equity Balance at January 1, 2009 77 $ Comprehensive income: Net income - Other comprehensive loss, net of tax: Net unrealized gain from securities, net of reclassification adjustments - Net change in cash flow hedging instruments - ) ) Net pension plan liability adjustment - ) ) Total comprehensive income Accretion of preferred stock discount - - - ) - - Common stock issued - stock option and other plans - 20 - - Common stock issued - restricted stock awards, net of cancelled awards - - 83 - Share-based payment - Tax benefit deficiency associated with share-based compensation - - - ) - - ) Preferred dividends - ) - ) Cash dividends paid on common stock - ) - ) Balance at March 31, 2009 77 $ Balance at January 1, 2010 77 $ Comprehensive income: Net income - Other comprehensive income, net of tax: Net unrealized gain from securities, net of reclassification adjustments - Net change in cash flow hedging instruments - ) ) Net pension plan liability adjustment - 30 30 Total comprehensive income Accretion of preferred stock discount - - - ) - - Common stock issued - stock option and other plans - - 41 - - Common stock issued - restricted stock awards, net of cancelled awards - - 72 - Share-based payment - Tax benefit deficiency associated with share-based compensation - - - ) - - ) Preferred dividends - ) - ) Cash dividends paid on common stock - ) - ) Balance at March 31, 2010 77 $ See accompanying notes to unaudited consolidated condensed financial statements. 3 Table of Contents CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS Columbia Banking System, Inc. (Unaudited) Three Months Ended March 31, (in thousands) Cash Flows From Operating Activities Net Income $ $ Adjustments to reconcile net income to net cash provided by operating activities Provision for loan and lease losses Deferred income tax benefit ) ) Stock-based compensation expense Depreciation, amortization and accretion Net realized gain on FDIC assisted bank acquisitions ) - - Net realized gain on sale of securities ) - - Net realized gain on sale of other assets ) ) Net realized loss on sale of other real estate owned - - Gain on termination of cash flow hedging instruments ) ) Write-down on other real estate owned - - Net change in: Loans held for sale - - ) Interest receivable ) Interest payable ) ) Other assets ) Other liabilities Net cash provided by operating activities Cash Flows From Investing Activities Purchases of securities available for sale ) ) Proceeds from sales of securities available for sale - - Proceeds from principal repayments and maturities of securities available for sale Loans originated, net of principal collected Purchases of premises and equipment ) ) Proceeds from disposal of premises and equipment 54 - - Proceeds from sales of covered other real estate owned - - Proceeds from sales of other real estate and other personal property owned Capital improvements on OREO properties ) - - Net cash acquired in business combinations - - Net cash provided by investing activities Cash Flows From Financing Activities Net decrease in deposits ) ) Proceeds from Federal Home Loan Bank and Federal Reserve Bank borrowings - - Repayment from Federal Home Loan Bank and Federal Reserve Bank borrowings ) ) Net (decrease) increase in other borrowings ) 74 Cash dividends paid ) ) Proceeds from exercise of stock options Net cash used in financing activities ) ) Increase(decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Information: Cash paid for interest $ $ Cash paid for income tax $ - - $ Loans transferred to other real estate owned $ $ See accompanying notes to unaudited consolidated condensed financial statements. 4 Table of Contents NOTES TO UNAUDITED CONSOLIDATED CONDENSED FINANCIAL STATEMENTS Columbia Banking System, Inc. 1. Basis of Presentation and Significant Accounting Policies (a) Basis of Presentation The interim unaudited consolidated condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for condensed interim financial information and with instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, certain financial information and footnotes have been omitted or condensed. The consolidated condensed financial statements include the accounts of the Company, and its wholly owned banking subsidiary Columbia Bank. All intercompany transactions and accounts have been eliminated in consolidation. In the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair statement of the results for the interim periods presented have been included.The results of operations for the three months ended March 31, 2010 are not necessarily indicative of results to be anticipated for the year ending December31, 2010. The accompanying interim unaudited consolidated condensed financial statements should be read in conjunction with the financial statements and related notes contained in the Company’s 2009 Annual Report on Form 10-K. (b) Significant Accounting Policies The significant accounting policies used in preparation of our consolidated financial statements are disclosed in our 2009 Annual Report on Form 10-K. With the exception of the significant accounting policies listed below, there have not been any other changes in our significant accounting policies compared to those contained in our 2009 10-K disclosure for the year ended December31, 2009. Loans The Company’s accounting methods for loans differ depending on whether the loans were originated or were acquired as a result of a business acquisition. Originated Loans Loans are generally carried at principal amounts less net deferred loans fees.Net deferred loan fees include deferred unamortized origination fees less direct incremental origination costs.Net deferred loan fees are amortized into interest income over the contractual life of the related loans.Interest income is accrued as earned.Fees related to lending activities other than the origination or purchase of loans are recognized as noninterest income during the period the related services are performed. Loans are placed on nonaccrual status when a loan becomes contractually past due 90 days with respect to interest or principal unless the loan is both well secured and in the process of collection, or if full collection of interest or principal becomes uncertain.When a loan is placed on nonaccrual status, the accrued and unpaid interest receivable is reversed and the accretion of net deferred loan fees ceases.Thereafter, interest collected on the loan is accounted for on the cash collection or cost recovery method until qualifying for return to accrual status.Generally, a loan may be returned to accrual status when the delinquent principal and interest are brought current in accordance with the terms of the loan agreement and future payments are reasonably assured. Loans are considered impaired when based on current information and events, it is probable that the Company will be unable to collect all amounts due according to the contractual terms of the loan agreement. The assessment for impairment occurs when and while such loans are designated as criticized/classified per the Company’s internal risk rating system or when and while such loans are on nonaccrual. All criticized/classified loans with an outstanding balance greater than $100,000 and all non-accrual loans with an outstanding balance greater than $250,000 are considered impaired and are analyzed individually, on a quarterly basis. When a loan with unique risk characteristics has been identified as being impaired, the amount of impairment will be measured by the Company using discounted cash flows, except when it is determined that the primary (remaining) source of repayment for the loan is the operation or liquidation of the underlying collateral. In these cases, the current fair value of the collateral, reduced by costs to sell, will be used in place of discounted cash flows. As a final alternative, the observable market price of the debt may be used to assess impairment.Predominantly, the Company uses the fair value of collateral approach based upon a reliable valuation. When the measurement of the impaired loan is less than the recorded amount of the loan, an impairment is recognized by recording a charge-off to the allowance for loan and lease losses or by designating a specific reserve.The Company’s policy is to record cash receipts received on impaired loans first as reductions to principal and then to interest income. 5 Table of Contents Unfunded loan commitments are generally related to providing credit facilities to clients of the Bank, and are not actively traded financial instruments. Acquired Loans Loans acquired in a business acquisition after December 31, 2008 are recorded at their fair value at acquisition date, factoring in credit losses expected to be incurred over the life of the loan. Accordingly, an allowance for loan losses is not carried over or recorded as of the acquisition date. Loans purchased with evidence of credit deterioration since origination for which it is probable that all contractually required payments will not be collected are accounted for under ASC 310-30, Loans and Debt Securities Acquired with Deteriorated Credit Quality, formerly SOP03-3 Accounting for Certain Loans or Debt Securities Acquired in a Transfer.In situations where such loans have similar risk characteristics, loans are aggregated into pools to estimate cash flows. The Company aggregated all of the loans acquired in FDIC-assisted acquisitions into pools, based on common risk characteristics.A pool is accounted for as a single asset with a single interest rate, cumulative loss rate and cash flow expectation. Expected cash flows at the acquisition date in excess of the fair value of loans are considered to be accretable yield, which is recognized as interest income over the life of the loan pool using a level yield method if the timing and amount of the future cash flows of the pool is reasonably estimable.Subsequent to the acquisition date, any increases in cash flow over those expected at purchase date in excess of fair value are recorded as interest income prospectively. Any subsequent decreases in cash flow over those expected at purchase date are recognized by recording an allowance for loan losses. Any disposals of loans, including sales of loans, payments in full or foreclosures result in the removal of the loan from the loan pool at the carrying amount.The Company elected to account for all acquired loans under ASC 310-30. Covered Assets and Related FDIC Indemnification Asset Assets subject to loss-sharing agreements with the Federal Deposit Insurance Corporation (“FDIC”) are labeled “covered” on the Consolidated Condensed Balance Sheet and include certain loans and other real estate owned (“OREO”). All other real estate owned acquired in FDIC-assisted acquisitions are subject to FDIC loss-sharing agreements and are referred to as covered OREO. Covered OREO is reported exclusive of expected reimbursement cash flows from the FDIC. Upon transferring covered loan collateral to covered OREO status, acquisition date fair value discounts on the related loan are also transferred to covered OREO. Fair value adjustments on covered OREO result in a reduction of the covered other real estate carrying amount and a corresponding increase in the expected FDIC reimbursement, with the estimated net loss to the Company charged against earnings. The acquisition date fair value of the reimbursement the Company expected to receive from the FDIC under those agreements was recorded in the FDIC indemnification asset on the Consolidated Condensed Balance Sheet.Subsequent to the acquisition the indemnification asset is tied to the loss in the covered loans and covered OREO and is not being accounted for under fair value. The FDIC indemnification asset is accounted for on the same basis as the related covered loans and covered OREO and is the present value of the cash flows the Company expects to collect from the FDIC under the loss-sharing agreements. The difference between the present value and the undiscounted cash flow the Company expects to collect from the FDIC is accreted into noninterest income over the life of the FDIC indemnification asset. The FDIC indemnification asset is adjusted for any changes in expected cash flows based on the loan performance. Any increases in cash flow of the loans over those expected will reduce the FDIC indemnification asset and any decreases in cash flow of the loans over those expected will increase the FDIC indemnification asset. Increase and decreases to the FDIC indemnification asset are recorded as adjustments to noninterest income. Core Deposit Intangible Core Deposit Intangible (“CDI”) is a measure of the value of non-interest checking, savings, NOW and money market deposits that are acquired in a business combination. The fair value of the CDI stemming from any given business combination is based on the present value of the expected cost savings attributable to the core deposit funding, relative to an alternative source of funding. The CDI related to the Columbia River Bank and American Marine Bank acquisitions will be amortized over an estimated useful life of 10 years to approximate the existing deposit relationships acquired. The Company evaluates such identifiable intangibles for impairment when an indication of impairment exists. 2. Accounting Pronouncements Recently Issued In April 2010, the FASB issued ASU 2010-18, an amendment of Receivables – Loans and Debt Securities Acquired with Deteriorated Credit Quality (Topic 310-30).ASU 2010-18 attempts to eliminate diversity in practice related to loan 6 Table of Contents modifications.Modifications of loans within a pool of loans accounted for as a single asset do not result in the removal of those loans from the pool even if the modification of those loans would otherwise be considered a troubled debt restructuring.The entity will continue to be required to consider whether the pool of assets in which the loans are included is impaired if expected cash flows for the pool change. The new guidance will become effective in the first interim or annual period ending on or after July 15, 2010 and is to be applied prospectively.The new guidance will not have an impact on the Company’s consolidated financial statements. In January 2010, the FASB issued ASU 2010-06, Fair Value Measurements and Disclosures (Topic 820), which focuses on Improving Disclosures about Fair Value Measurement.ASU 2010-06 requires new disclosures about transfers in and out of Level 1 and Level 2 fair value measurements and the activity in Level 3 fair value measurements (i.e. purchases, sales, issuances, and settlements).ASU 2010-06 also amended disclosure requirements related to the level of disaggregation of assets and liabilities, as well as disclosures about input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements.The new guidance became effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements and did not have a material impact on the Company’s consolidated financial statements.Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. 3. Earnings per Common Share Basic EPS is computed by dividing income applicable to common shareholders by the weighted average number of common shares outstanding for the period.Common shares outstanding include common stock and vested restricted stock awards where recipients have satisfied the vesting terms.Diluted EPS reflects the assumed conversion of all dilutive securities, applying the treasury stock method.The Company calculates earnings per share using the two-class method as described in the Earnings per Share topic of the FASB ASC. The following table sets forth the computation of basic and diluted earnings per share for the three months ended March 31, 2010 and 2009: Three Months Ended March 31, (in thousands except per share) Basic EPS: Net income $ $ Less:Preferred dividends and accretion of issuance discount for preferred stock ) ) Net income applicable to common shareholders $ $ Less:Earnings allocated to participating securities ) (8 ) Earnings allocated to common shareholders $ $ Weighted average common shares outstanding Basic earnings per common share $ $ Diluted EPS: Earnings allocated to common shareholders $ $ Weighted average common shares outstanding Dilutive effect of equity awards and warrants 7 Weighted average diluted common shares outstanding Diluted earnings per common share $ $ Potentially dilutive share options and warrant that were not included in the computation of diluted EPS because to do so would be anti-dilutive. 54 7 Table of Contents 4. Business Combinations Columbia River Bank On January 22, 2010 the Bank acquired certain assets and assumed certain liabilities of Columbia River Bank from the FDIC in an FDIC-assisted transaction. As part of the Purchase and Assumption Agreement, the Bank and the FDIC entered into loss-sharing agreements (each, a “loss-sharing agreement” and collectively, the “loss-sharing agreements”), whereby the FDIC will cover a substantial portion of any future losses on loans (and related unfunded loan commitments), OREO and certain accrued interest on loans. We refer to the acquired loans and OREO subject to the loss-sharing agreements collectively as “covered assets.” Under the terms of the loss-sharing agreements, the FDIC will absorb 80% of losses and share in 80% of loss recoveries on the first $206 million on covered loans and absorb 95% of losses and share in 95% of loss recoveries exceeding $206 million. The loss-sharing agreements for commercial and single family residential mortgage loans are in effect for five years and ten years, respectively, from the January 22, 2010 acquisition date and the loss recovery provisions for such loans are in effect for eight years and ten years, respectively, from the acquisition date. Columbia State Bank acquired tangible assets with an acquisition date fair value of approximately $884.9 million, including $480.3 million of loans, an FDIC indemnification asset of $143.6 million, $100.7 million of investment securities, $98.1 million of cash and cash equivalents and $62.2 million of other assets. Columbia State Bank assumed liabilities with an acquisition date fair value of approximately $912.9 million, including $893.4 million of insured and uninsured deposits, $18.4 million of Federal Home Loan Bank advances and $1.1 million of other liabilities. Columbia River Bank was a full service commercial bank headquartered in The Dalles, Oregon that operated 21 branch locations, including 14 in the state of Oregon and seven in the State of Washington. We made this acquisition to expand our geographic footprint. The assets acquired and liabilities assumed have been accounted for under the acquisition method of accounting (formerly the purchase method). The assets and liabilities, both tangible and intangible, were recorded at their estimated fair values as of the January 22, 2010 acquisition date. The application of the acquisition method of accounting resulted in the recognition in $14.5 million of goodwill and a core deposit intangible of $13.4 million.The goodwill represents the excess of the estimated fair value of the liabilities assumed over the estimated fair value of the assets acquired and is influenced significantly by the FDIC-assisted transaction process.All of the goodwill and core deposit intangible assets recognized are deductible for income tax purposes. The operating results of the Company for the quarter ended March 31, 2010 include the operating results produced by the acquired assets and assumed liabilities for the period January 23, 2010 to March 31, 2010.Due primarily to the Company acquiring only certain assets and liabilities of Columbia River Bank, the significant amount of fair value adjustments and the FDIC loss-sharing agreements now in place, historical results of Columbia River Bank are not meaningful to the Company’s results and thus no pro forma information is presented. 8 Table of Contents The table below displays the amounts recognized as of the acquisition date for each major class of assets acquired and liabilities assumed: January 22, 2010 Assets Cash and due from banks $ Interest-earning deposits with banks Investment securities Federal Home Loan Bank stock Loans covered by loss sharing Accrued interest receivable FDIC receivable Other real estate owned covered by loss sharing Goodwill Core deposit intangible FDIC indemnification asset Other assets Total assets acquired $ Liabilities Deposits $ Federal Home Loan Bank advances Accrued interest payable Other liabilities Total liabilities assumed $ American Marine Bank On January29, 2010, Columbia State Bank acquired certain assets and assumed certain liabilities of American Marine Bank from the FDIC, which had been appointed receiver of the institution.As part of the Purchase and Assumption Agreement, the Bank and the FDIC entered into loss-sharing agreements whereby the FDIC will cover a substantial portion of any future losses on loans (and related unfunded loan commitments), OREO and certain accrued interest on loans.Under the terms of the loss-sharing agreements, the FDIC will absorb 80% of losses and share in 80% of loss recoveries on the first $66 million on covered loans and absorb 95% of losses and share in 95% of loss recoveries exceeding $66 million.The loss-sharing agreements for commercial and single family residential mortgage loans are in effect for five years and ten years, respectively, from the January 29, 2010 acquisition date and the loss recovery provisions for such loans are in effect for eight years and ten years, respectively, from the acquisition date. Columbia State Bank acquired tangible assets with an acquisition date fair value of approximately $303.5 million, including $176.3 million of loans, an FDIC indemnification asset of $66.8 million, $28.6 million of investment securities, $14.5 million of cash and cash equivalents and $17.3 million of other assets. Columbia State Bank assumed liabilities with an acquisition date fair value of approximately $292.6 million, including $254.0 million of insured and uninsured deposits, $37.7 million of FHLB advances and $974 thousand of other liabilities. American Marine Bank was a full service commercial bank headquartered on Bainbridge Island, Washington that operated 11 branch locations in western Washington.In addition, as part of this acquisition, Columbia State Bank received regulatory approval to exercise trust powers and intends to continue to operate the Trust and Wealth Management Division of American Marine Bank.We made this acquisition to expand our geographic footprint. The assets acquired and liabilities assumed have been accounted for under the acquisition method of accounting.The assets and liabilities, both tangible and intangible, were recorded at their estimated fair values as of the January 29, 2010 acquisition date.The application of the acquisition method of accounting resulted in the recognition of a bargain purchase gain of $9.8 million, which is included in the Gain on bank acquisition line item in the Consolidated Condensed Statements of Income, and a core deposit intangible of $4.3 million.The transaction resulted in a bargain purchase gain as the fair value of assets acquired exceeded the fair value of liabilities assumed. The operating results of the Company for the quarter ended March 31, 2010 include the operating results produced by the acquired assets and assumed liabilities for the period January 30, 2010 to March 31, 2010.Due primarily to the Company acquiring only certain assets and liabilities of American Marine Bank, the significant amount of fair value adjustments and the FDIC loss-sharing agreements now in place, historical results of American Marine Bank are not meaningful to the Company’s results and thus no pro forma information is presented. 9 Table of Contents The table below displays the amounts recognized as of the acquisition date for each major class of assets acquired and liabilities assumed: January 29, 2010 Assets Cash and cash equivalents $ Federal funds sold Investment securities Federal Home Loan Bank stock Loans covered by loss sharing Accrued interest receivable FDIC receivable Other real estate owned covered by loss sharing Core deposit intangible FDIC indemnification asset Other assets Total assets acquired Liabilities Deposits Federal Home Loan Bank advances Accrued interest payable Deferred tax liability, net Other liabilities Total liabilities assumed Net assets acquired $ The following is a description of the methods used to determine the fair values of the significant assets and liabilities presented above for both the Columbia River Bank and American Marine Bank acquisitions. Cash and cash equivalents - Cash and cash equivalents include cash and due from banks, interest-earning deposits with banks and the Federal Reserve Bank and federal funds sold. Cash and cash equivalents have a maturity of 90 days or less at the time of purchase.The fair value of financial instruments that are short-term or re-price frequently and that have little or no risk are considered to have a fair value equal to carrying value. Investment securities - The fair value for each purchased security was the quoted market price at the close of the trading day effective on the acquisition dates. Federal Home Loan Bank stock - The fair value of acquired Federal Home Loan Bank (“FHLB”) stock was estimated to be its redemption value, which is also the par value.The FHLB requires member banks to purchase its stock as a condition of membership and the amount of FHLB stock owned varies based on the level of FHLB advances outstanding.This stock is generally redeemable and is presented at the par value. Loans - We refer to the loans acquired in the Columbia River Bank and American Marine Bank acquisitions as “covered loans” as we will be reimbursed for a substantial portion of any future losses on them under the terms of the FDIC loss-sharing agreements.The estimated fair value of the loan portfolios at the acquisition dates represents the discounted expected cash flows from the portfolio.In estimating such fair value, we (a) calculated the contractual amount and timing of undiscounted principal and interest payments (the “undiscounted contractual cash flows”) and (b) estimated the amount and timing of undiscounted expected principal and interest payments (the “undiscounted expected cash flows”).The amount by which the undiscounted expected cash flows exceed the estimated fair value (the “accretable yield”) is accreted into interest income over the life of the loans. The difference between the undiscounted contractual cash flows and the undiscounted expected cash flows is the nonaccretable difference. The nonaccretable difference represents an estimate of the credit risk in the Columbia River Bank and American Marine Bank loan portfolios at the acquisition dates. In calculating expected cash flows, management made several assumptions regarding prepayments, collateral cash flows, the timing of defaults and the loss severity of defaults. Other factors expected by market participants were considered in determining the fair value of acquired loans, including loan pool level estimated cash flows, type of loan and related 10 Table of Contents collateral, risk classification status (i.e. performing or nonperforming), fixed or variable interest rate, term of loan and whether or not the loan was amortizing and current discount rates. Other real estate owned - Other real estate owned is presented at its estimated fair value based on discounted expected cash flows and is also subject to the FDIC shared-loss agreements. Cash flows were estimated using expected selling price and date, less selling and carrying costs and were discounted to present value. Goodwill- Goodwill represents the excess of the estimated fair value of the liabilities assumed over the estimated fair value of the assets acquired and is influenced significantly by the FDIC-assisted transaction process. Core deposit intangible - In determining the estimated life and fair value of the core deposit intangible, deposits were analyzed based on factors such as type of deposit, deposit retention, interest rates, and age of the deposit relationships. Based on this valuation, the core deposit intangible asset will be amortized over the projected useful lives of the related deposits on an accelerated basis over 10 years. FDIC indemnification asset - The FDIC indemnification asset is measured separately from each of the covered asset categories as it is not contractually embedded in any of the covered asset categories. For example, the FDIC indemnification asset related to estimated future loan losses is not transferable should we sell a loan prior to foreclosure or maturity. The fair value of the FDIC indemnification asset represents the present value of the estimated cash payments (net of amount owed to the FDIC) expected to be received from the FDIC for future losses on covered assets based on the credit adjustment on estimated cash flows for each covered asset pool and the loss-sharing percentages. The ultimate collectability of the FDIC indemnification asset is dependent upon the performance of the underlying covered loans, the passage of time and claims paid by the FDIC. Deposit liabilities - The fair values used for demand and savings deposits are, by definition, equal to the amount payable on demand at the reporting date. The fair values for time deposits are estimated using a discounted cash flow method that applies interest rates currently being offered on time deposits to a schedule of aggregated contractual maturities of such time deposits. Borrowings - The fair values for FHLB advances are estimated using a discounted cash flow method based on the current market rates. 5. Securities The following table summarizes the amortized cost, gross unrealized gains and losses and the resulting fair value of securities available for sale: Gross Gross Amortized Unrealized Unrealized (in thousands) Cost Gains Losses Fair Value March 31, 2010: U.S. government agency and government-sponsored enterprise mortgage-backed securities and collateralized mortgage obligations $ $ $ ) $ State and municipal securities ) Other securities - - ) Total $ $ $ ) $ December 31, 2009: U.S. government agency and government-sponsored enterprise mortgage-backed securities and collateralized mortgage obligations $ $ $ ) $ State and municipal securities ) Other securities - - ) Total $ $ $ ) $ At March 31, 2010, available for sale securities with a carrying amount of $28.8 million were pledged as collateral for repurchase agreement borrowings.In addition, available for sale securities with a carrying amount of $12.4 million at March 31, 2010 were pledged as collateral for potential obligations under certain interest rate swap agreements. 11 Table of Contents The following tables show the gross unrealized losses and fair value of the Company’s investments with unrealized losses that are not deemed to be other-than-temporarily impaired, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position at March 31, 2010 and December 31, 2009: Less than 12 Months 12 Months or More Total March 31, 2010 Fair Unrealized Fair Unrealized Fair Unrealized (in thousands) Value Losses Value Losses Value Losses U.S. government agency and government-sponsored enterprise mortgage-backed securities and collateralized mortgage obligations $ $ ) $ $ ) $ $ ) State and municipal securities ) 19 - - ) Other securities (8
